DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment filed on 10/08/2021.	
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1, 6-8, 11, 14 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 12, 15 and 16 of U.S. Patent No. 10,972,779. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent No 10,972,779. Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,972,779. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1)
Application 17/189443
Patent No 10,972,779
Claims 1, 11, 16 A method, comprising: receiving, by a processing system including a processor, a follower list for a etermining, by the processing system, to deliver content via the personalized channel causing, by the processing system, the content to be delivered via the personalized channel to the first device, wherein the causing the content to be delivered via the personalized channel comprises causing the personalized channel to be distributed via a satellite-based service provider, and wherein the adding the personalized channel to the channel line-up comprises causing, for the subscriber, an electronic programming guide (EPG) associated with the satellite- based service provider to be updated with information regarding the personalized channel; detecting, by the processing system, a change to an additional personalized channel created by the subscriber, wherein the additional personalized channel is distinct from the personalized channel; and Appln. No 17/189,443Page 3 of 15 Reply to Non-Final Office Action of August 17, 2021 Docket No. 2016-1916 Con_7785-1589-01 causing, by the processing system and for the subscriber, the EPG associated with the satellite-based service provider to be updated based on the detecting the change to the additional personalized channel created by the subscriber.


Claim 15. The device of claim 12, wherein the template defines a channel number, a channel name, 

Claim 2. The method of claim 1, wherein the initiating the creation of the personalized channel comprises providing, by the processing system, a template for the personalized channel to the equipment of the user to be completed by the user as the completed template responsive to receiving the request.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taleb (USPPGPub N 20120054278, referred to as Taleb), and further in view of Mangat (USPPGPubN 20140325567, referred to as Mangat).
Regarding claims 1, 11 and 16:
A method, comprising: 
Taleb teaches receiving, by a processing system including a processor, a follower list for a personalized channel associated with a user, wherein the follower list comprises a list of one or more subscribers to be invited to access the personalized channel, (Taleb, screenshot of a webpage showing the list of members invited to access user’s channels, Fig. 9, [0091]) ; 
Taleb teaches sending, by the processing system, an invite to each subscriber of the one or more subscribers, (Taleb, the channel owner may also invite new subscribers to join the channel social's network from within his contacts, [0086], [0091], Fig. 3, Fig. 9); 
Taleb teaches adding, by the processing system, the personalized channel to a channel line-up for a subscriber of the one or more subscribers responsive to receiving an acceptance message from the subscriber of the one or more subscribers, (Taleb, a user may accept a channel join request and/or a channel join invitation, [0048] wherein the user can select new content items, add them to the channel program, schedule their streaming times, [0086]); 
Taleb teaches identifying, by the processing system, a first device of a plurality of devices associated with the subscriber as being a determined 
Taleb teaches delivering, by the processing system, content via the personalized channel to the first device in accordance with the identifying of the first device, (Taleb, a channel program is forwarded to the members of the channel social network determined by user's identifier or identifier of the social network owner, [0071], [0054], [0057]., Fig. 2).
Taleb does not specifically teach determining to transmit content via the personalized channel to the first device in accordance with the identifying the first device causing the content to be transmitted via the personalized channel to the first device, wherein the causing the content to be transmitted via the personalized channel comprises causing the personalized channel to be distributed via a satellite-based service provider; However Mangat teaches content that is available for viewing by satellite television providers, [0035]. 
Mangat teaches wherein the causing the personalized channel to be included in the channel line-up comprises causing, for the subscriber, an electronic programming guide (EPG) associated with the satellite-based 
Mangat teaches detecting a change to an additional personalized channel created by the subscriber, wherein the additional personalized channel is distinct from the personalized channel, (Mangat, Figs. 2-4 illustrate user interfaces that allow a user to add and customize a new channel to the UI channel guide 102 shown in FIG. 1. In FIG. 2, a user may select a new channel to be added to the UI channel guide 102 from a user interface 112, [0020], [0027], Fig. 6, [0039]); and 
Mangat teaches causing, for the subscriber, the EPG associated with the satellite-based service provider to be updated based on the detecting the change to the additional personalized channel created by the subscriber, (Mangat, [0027], Fig. 6, [0036]-[0039]
Regarding claims 3 and 13:

Regarding claims 4 and 15:
Taleb teaches the method of claim 1, wherein the invite relates to a paid subscription to the personalized channel, (Taleb, an owner of a channel, exclusive for personal use, may be charged less or none for a paid content item he/she did not indeed view, [0076]-[0077]).
Regarding claim 5:
Taleb teaches the method of claim 1, wherein the personalized channel is listed as publicly available, (Taleb, video content may be obtained from, for instance and not limited to, live event broadcasters/streamers, cable and satellite TV broadcasters, [0041]).
Regarding claim 6:
Taleb teaches the method of claim 1, wherein the personalized channel is created based on a template provided by equipment associated with the user, (Taleb, template, Fig. 9).
Regarding claims 8, 14 and 18:

Regarding claims 9 and 19:
Taleb teaches the method of claim 1, wherein the content is obtained from a plurality of service providers, (Taleb, Fig. 1).
Regarding claims 10 and 20:
Taleb teaches the method of claim 9, wherein the plurality of service providers comprises a satellite service provider, an interactive television network provider, an Internet-based content provider, an over-the-top (OTT) content provider, and a radio channel, (Taleb, Fig. 1).
Allowable Subject Matter
4.	Claims 1, 12, 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
5.	A terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual rejection based on nonstatutory double patenting provided the reference application with moving allowable subject matter to the independent claims.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        January 3, 2022